EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Contact: Andrew D. Demott, Jr. Hala Elsherbini, Halliburton Investor Relations COO, CFO & Treasurer OR (972) 458-8000 (727) 803-7135 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS THIRD QUARTER OPERATING RESULTS ● Net Sales Increase 8.4% ● Earnings Per Share (Diluted) Increases over 16% ● 12 th Consecutive Quarter with Sales Increase SEMINOLE, Florida – October 22, 2015 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the third quarter ended September 30, 2015, net sales increased 8.4 percent to $56.7 million compared with 2014 third quarter net sales of $52.3 million. Net income for the 2015 third quarter was $4.0 million, or $0.28 per diluted share, compared with $3.4 million, or $0.24 per diluted share, reported for the quarter ended September 30, 2014. Michael Benstock, Chief Executive Officer, commented, “We are pleased to report an increase of 8.4 percent in net sales representing our 12th consecutive quarterly net sales increase. We continue to see positive results from our growth strategies, demonstrated by our recently awarded second GPO (Group Purchasing Organization) contract. We are also quite pleased to report an increase of approximately 16.7 percent in our earnings per diluted share in the current quarter. “Operationally, we are meeting our growth milestones, and customer response to our product offerings remains strong in all areas of our business. Our solid financial position and healthy balance sheet allows us to respond more easily to changing market and economic conditions while continuing to deliver organic growth supplemented by accretive acquisitions.” -more- CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, October 22, 2015 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (877) 317-6789 for U.S. dialers and (412) 317-6789 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on October 29, 2015. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number for all replay access. About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st , Every Time!” philosophy and culture. Superior Uniform Group primarily sells its products through its signature brands Superior I.D. ™ , Fashion Seal Healthcare ® and HPI Direct
